Citation Nr: 0527916	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  95-03 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an increased rating for postoperative 
residuals of duodenal ulcer, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) Los Angeles, California.

A hearing was held at the RO before the undersigned Veterans 
Law Judge of the Board in December 1998.

The case was remanded to the RO in May 1999.


FINDINGS OF FACT

1.  A low back disorder was not manifest in service and is 
unrelated to service, and arthritis of the lumbar spine was 
not manifest within 1 year of separation.

2.  Bilateral hearing loss disability was not manifest in 
service and is unrelated to service, and sensorineural 
hearing loss disability was not manifest within 1 year of 
separation.

3.  Tinnitus was not manifest in service and is not 
attributable to service.

4.  The veteran has does not have anemia, weight loss, or 
malnutrition.  

5.  He has mild nausea and mild diarrhea.  

6.  His postoperative vagotomy manifestations are not 
productive of more than moderate duodenal ulcer disease, mild 
dumping syndrome, or recurrent ulcer with incomplete 
vagotomy.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  

2.  Bilateral hearing loss disability was not incurred in or 
aggravated by service and organic disease of the nervous 
system may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

4.  The criteria for a disability rating in excess of 20 
percent for postoperative residuals of duodenal ulcer are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.114, Diagnostic Code 7305 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim and redefine the obligations of VA with 
respect to the duty to assist. 
 
First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a December 2002 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession.  The claimant was advised of how and where to 
send this evidence and how to ensure that it was associated 
with the claim.   
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   

However, only after the September 1991 rating decision was 
promulgated did the AOJ, in December 2002, provide explicit 
notice to the claimant.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the claimant in December 2002 
was not given prior to the first AOJ adjudication of the 
claim, the claimant was afforded the opportunity to identify 
medical evidence that VA would attempt to obtain.  In that 
regard, after the notice, additional evidence was received.  
The fact of notice after the initial decision was 
sufficiently remedied by the process carried out during the 
course of the claim so as to provide the claimant with a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The timing-of-notice was thus 
nonprejudicial in this case because the timing did not affect 
the essential fairness of the adjudication.  Id.
 
Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made reasonable efforts 
to develop the record.  VA and private medical records and 
lay statements and testimony have been obtained, and VA 
examinations have been conducted.  The records satisfy 
38 C.F.R. § 3.326.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.   

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  

Service connection claims

The veteran has appealed the denials of service connection 
for low back disorder, bilateral hearing loss disability, and 
tinnitus.

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may be established for any disease 
diagnosed after discharge when all of the evidence including 
that pertinent to service establishes that it was incurred in 
service.  38 C.F.R. § 3.303.  Arthritis or organic disease of 
the nervous system may be presumed to have been incurred in 
service if manifest to a degree of 10 percent within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Low back disorder

The veteran contends that he hurt his back in service in 
1955, but that the doctors were only interested in a 
sternoclavicular separation dislocation at the time.  

Service medical records show involvement in an automobile 
accident in November 1953.  Complaints of considerable 
discomfort with his back in the lower lumbar region were 
reported.  The examination by a consultant was not 
remarkable.  X-rays and a repeat spot film were negative.  
The assessment was no bony injury.

In April 1954, a motorcycle accident was reported, with 
injuries to the lower lumbar region of his back.  On 
consultation, he confined his complaint to the right sacral 
border.  There was tenderness along the right sacral border 
to the right posterior superior iliac spine.  The back 
mobility was normal, all tests were negative, and reflexes 
were intact.  Due to concern over lumbar region contusions in 
April 1954, X-rays were ordered.  X-rays of the lumbar spine 
were negative.  There was an automobile accident in January 
1955, at which time the assessment was right sternoclavicular 
separation dislocation.  

In November 1955, the service discharge examination revealed 
a normal spine, lower extremities, and neurological system.

The veteran filed a claim for service connection for back 
disability in April 1957.  

A VA examination in July 1957 shows that the veteran 
complained that his back would hurt if he was on his feet for 
too long or bent too much.  He indicated that he had not been 
treated for back problems after service.  Clinically, he 
walked and stood erectly and had a normal spinal curvature.  
He had no tenderness to palpation, no muscle spasm, and a 
free range of motion.  Straight leg raising and flexion of 
the thighs were normal.  Deep tendon reflexes were normal.  
The length of both legs was equal.  The extremities were 
negative.  X-rays of the lumbosacral spine revealed that the 
vertebral bodies were in normal alignment and the 
intervertebral disc spaces were well maintained.  Bony 
architecture appeared normal.  There was no abnormality of 
the sacroiliac joints noted.  

No back problems or treatment were reported on VA examination 
in July 1960 or during VA hospitalization in March to April 
1961.  The veteran's back was noted to have no abnormalities.  

A barium enema in June 1990 revealed some degenerative 
changes in the lumbar spine.  

The veteran was in a motor vehicle accident in November 1991 
and reported hurting his mid and low back in it.  In December 
1991, he advised a VA health care provider that he had had 
chronic low back pain for 34 years and had had it treated 
over the years by a chiropractor.  He now had 1 1/2 years of 
progressive pain and increased shooting pain down the thigh 
to the leg and foot.  December 1991 VA X-ray revealed 
osteoarthritis changes in the lumbar spine.  A private MRI in 
December 1991 revealed moderately decreased disc height at 
L1-L2, and minimal disc bulge and impression on the thecal 
sac at L3-L4.

In January 1994, Dr. K evaluated the veteran, who reported 
back injuries between 1990 and 1991, back complaints, and no 
relevant past medical history other than those injuries.  The 
veteran reported that in August 1990, his truck was hit, 
resulting in a back injury.  In October 1990, he was stepping 
out of his truck, missed a step, and landed on his right leg 
and noted immediate low back and right leg pain.  In February 
1991, his right foot slipped on some fuel and he jerked and 
twisted his back and had recurrence of pain.  Dr. K stated 
that the veteran was not disabled before these injuries.

In February 1994, Dr. K indicated that the veteran was not 
disabled before injuries between 1990 and 1991 and now had 
chronic musculoligamentous derangement of the lumbosacral 
spine with right lower extremity radicular symptomatology.

An undated letter from Dr. H which was considered in a March 
1995 Social Security Administration decision states that the 
veteran had been a patient since 1957 and had been treated 
periodically over this time for a chronic lumbosacral 
condition which in its early stages was a moderate 
biomechanical L5-S1 joint dysfunction.  Over the years of 
driving trucks and performing heavy labor, it had developed 
into a degenerative disc and joint condition.  Another 
undated letter from Dr. H says the veteran had been a patient 
since 1956.

A VA MRI in June 1995 revealed minimal disc bulging at L4-L5 
and L5-S1 and minimal facet hypertrophy at L4-L5 on the 
right.  

The Board finds that the provisions of 38 U.S.C.A. § 1154(b) 
are not applicable.  It was conceded in December 1998 
testimony that back disease or injury in combat was not being 
alleged.

The Board concludes that a chronic low back disability was 
not manifest during service and that arthritis was not 
manifest within 1 year of separation.  Furthermore, the 
remote onset of low back pathology is unrelated to service.  

During service, the veteran did complain of low back pain.  
However, X-ray examination and clinical evaluations, 
including at the time of separation from service, were 
normal.  Similarly, the 1957 VA examination was normal and 
there is no objective evidence of low back pathology within 1 
year of separation from service or within decades of 
separation from service.  Rather, the first objective 
evidence of a chronic disease process was in 1990.
 
The veteran has reported that he has had continuity of 
symptomatology since service.  Specifically, he filed a claim 
for service connection shortly after separation and in 1991 
he reported a 34-year history of back pain.  He has also 
submitted reports of a history of treatment since 1956 or 
1957.
 
However, the statements must be viewed in the context of the 
entire record.  The veteran was examined in 1957 and despite 
his complaints, the X-ray examination was normal, there was a 
normal spinal curvature and there was no restriction of 
motion, spasm or tenderness.  This medical evidence tends to 
establish the absence of low back pathology at that time and 
constitutes negative evidence regarding an assertion of 
continuity.  Similarly, VA examinations in 1960 and 1961 were 
silent for back complaints or pathology.  Again, this 
evidence tends to rebut his assertion of continuity.  In 
regard to the report of a history of treatment since 1956 or 
1957, the reports are not corroborated by contemporaneous 
records.  The history is viewed as not convincing and in 
conflict with the veteran's denial of treatment of his back 
during the 1957 VA examination.  

In sum, although the veteran complained of back pain during 
service, the most probative evidence establishes a remote 
post-service origin of low back pathology unrelated to 
in-service events.

There is no doubt that the veteran has post service 
disability.  However, the first objective evidence of chronic 
pathology was decades after separation from service and there 
is no competent evidence linking the remote disability to any 
incident of service.

While the veteran contends that his current back disability 
is due to service, laypersons such as the veteran are 
incapable of indicating the etiology of his back disability.  
Medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Accordingly, service connection for low back disability is 
denied.  

Bilateral hearing loss disability and tinnitus

The veteran has appealed the denial of service connection for 
bilateral hearing loss disability and tinnitus.  He contends 
that they were incurred in service.

His DD Form 214 indicates that he served on the U.S.S. ROWAN 
and that no wounds were received as a result of action with 
enemy forces.

Service medical records including sick call treatment records 
from while the veteran was aboard the U.S.S. Rowan show no 
hearing or tinnitus complaints or treatment.  

On service discharge examination in November 1955, the 
veteran's head, ears, drums, and neurological system were 
normal and his hearing was 15/15 in each ear per whispered 
voice testing. 

In July 1957, VA examination revealed that the veteran's ears 
were normal and his hearing was 15/15 per whispered voice 
testing.  No complaints of hearing loss or tinnitus were 
reported.  

No hearing loss or tinnitus was reported during VA 
hospitalization from March to April 1961.

Hearing loss was claimed in April 1991.  In November 1991, 
the veteran associated tinnitus with worry.  In July 1992, 
the veteran stated that he had hearing loss with tinnitus.

In September 1991, the veteran stated that his ears were 
damaged off shore in Wansan Harbor at some time between 1952 
and 1955.  He was on the port side of the U.S.S. ROWAN when a 
double salvo was fired from the 5" mount which had trained 
itself to the port side.  The concussion hurt his ears and 
they rang for about 4 or 5 days.

In October 1991, Mr H stated that he was witness to the shot 
of a 5" - 38 double salvo over the veteran's head in service 
sometime between 1952 and 1955.

Hearing loss disability as defined by 38 C.F.R. § 3.385 is 
shown on private audiometric examination in March 1990, and 
the veteran reported tinnitus also at that time.  

In March 1992, Dr. S stated that the veteran's history of 
noise exposure and the shape of the hearing loss led him to 
conclude that the most probable diagnosis was a nerve type 
hearing loss caused by the veteran's noise exposure at work.  
The veteran had stated that he had worked as a truck driver 
for more than 31 years and that during his work life, almost 
on a daily basis, he had been exposed to a great deal of 
noise, which came from diesel engines, gas engines, gear 
driven pumps, cab noise, and other large pieces of equipment.   

In February 1995, Mr. L stated that a 5" 38 double salvo 
went off over the veteran's head on ship in Wanson Harbor and 
that after the gun was fired, the veteran was holding his 
ears and that he had pain and ringing in his ears rang for 
about a week.   

In August 1997, the veteran stated that his hearing loss got 
so bad when he was working for Safeway stores that he 
developed tinnitus.  What started the hearing loss was the 
firing of a double salvo when he was on the U.S.S. ROWAN.  
His ears rang for 2 or 3 days and his ears hurt badly.

In January 1999, Dr. B indicated that the veteran had been 
referred and seen that day.  The veteran had no previous 
history of hearing loss until 1951 when he was in the navy.  
During that time, he loaded 2 cannons for about 1 1/2 years.  
They went off at the same time severely suppressing hearing 
for several weeks.  He also had a loud ringing in his ears 
for several weeks.  Subsequently, the ringing went away, but 
the hearing had not improved.  In 1969, he had recurrent 
ringing and his hearing loss had gradually decreased since 
1970.  In 1980, he had an audiogram and subsequently he 
obtained hearing aids.  Dr. B's impression was bilateral 
sensorineural hearing loss beginning since a loud cannon 
blast in Korea in 1951 and progressively worsening.  He 
reported that the veteran's hearing loss was most likely 
related to the dual cannon blast that he sustained during 
service in the navy in 1951. 

A VA examiner in May 2003 reviewed the veteran's claims 
folder.  He noted bilateral sensorineural loss of 
sensitivity.  It was his impression that the veteran's 
hearing loss was not likely related to his experiences during 
service period but was more likely related to his civilian 
activities and presbycusis.  

We conclude that the provisions of 38 U.S.C.A. § 1154(b) 
apply.  The veteran and his 2 service buddies have indicated, 
essentially, that he sustained ear injuries when 5" 38's 
went off over his head while they were on the U.S.S. ROWAN 
which was shooting at something on the shore from Wanson 
Harbor just off the coast of Korea, and that he held his ears 
and that his ears rang for about 4 or 5 days.  The veteran 
has also indicated that there were other instances of guns 
being fired, and of shells exploding, in combat, and he has 
testified about noise in combat.  We accept the statements as 
satisfactory evidence of hearing loss symptoms and tinnitus 
symptoms in service.  38 U.S.C.A. § 1154(b).

However, we conclude that hearing loss disability and 
tinnitus were not manifest in service or within 1 year of 
separation and are unrelated to service.  Hearing loss and 
tinnitus were not manifest on service discharge examination.  
The veteran claimed service connection for other disabilities 
shortly after service but not for hearing loss or tinnitus.  
His silence on these matters while otherwise affirmatively 
speaking constitutes negative evidence.  Also, at the time of 
the VA examinations in July 1957, he did not report hearing 
loss or tinnitus and his ears were normal and his hearing was 
15/15.  Again on VA hospitalization in March and April 1961, 
he did not report hearing loss or tinnitus, and his head, 
ears, and neurological system were normal.  The first post-
service reports of hearing loss submitted are from an 
audiologist who in September 1992 reported that the veteran 
had been their patient since 1988, having hearing tests and 
obtaining a hearing aid.  The veteran advised Dr. B in 
January 1999 that he had recurrent ringing in 1969 and his 
hearing loss gradually decreased since 1970.  The first post-
service treatment reported to Dr. B was in 1980.  Dr. S in 
November 1993 opined that 100 percent of the veteran's 
hearing loss was caused by noise exposure at work.  A VA 
examiner who reviewed the veteran's claims folder opined in 
May 2003 indicated that it was not likely that the veteran's 
hearing loss was related to his experiences during service.  

The opinion of Dr. B, indicating that the veteran's hearing 
loss was due to nerve loss and was most likely related to the 
dual cannon blast which he sustained during service is not as 
probative as the rest of the competent evidence.  Dr. B 
relied on incomplete history supplied to him by the veteran 
in January 1999 and did not review the veteran's claims 
folder.  The veteran told him that his hearing had not 
improved after the in-service dual cannon incident, and that 
he had a hearing test when he was discharged from the service 
but that records could not be found.  However, the service 
discharge examination and the VA examination in 1957 show 
that his hearing was 15/15 and his ears were normal on VA 
hospitalizations in 1961.  The veteran told Dr. B that after 
he left the navy, his work did not produce much hearing 
impairment.  However, he told Dr. S that during his working 
life, he had been exposed to a great deal of noise from 
engines, pumps, cabs, and other large pieces of equipment.  
An audiologist reported in September 1992 that he had a 30 
year history of driving trucks, most of which were not sound 
insulated.  The VA examiner reviewed the veteran's claims 
folder and for this reason, we find it probative that the 
veteran's hearing loss is unrelated to service.

We conclude that the service discharge examination and the 
medical records proximate to service are more probative than 
the veteran's statements of continuity of hearing loss since 
service.  We find that the report of Dr. B is not probative 
of a nexus between the veteran's current hearing loss 
disability and service.  It was not based on the facts as 
shown by the record, and there is an absence of hearing loss 
shown on service separation examination, through May 1961.  
The preponderance of the evidence indicates that the 
veteran's current hearing loss and tinnitus disabilities were 
not manifest in service and are not related to service, and 
that organic disease of the nervous system was not manifest 
within 1 year of separation.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Postoperative residuals of duodenal ulcer

The veteran has appealed the denial of an increased 
evaluation for postoperative residuals of duodenal ulcer.  He 
contends that it is much worse than 20 percent disabling, and 
that he has sweating, circulatory disturbance, and dumping 
syndrome with diarrhea, and that he has had weight loss and 
anemia over the years.

Pertinent criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

There are various postgastrectomy symptoms which may occur 
following anastomotic operations of the stomach.  When 
present, those occurring during or immediately after eating 
and known as the "dumping syndrome" are characterized by 
gastrointestinal complaints and generalized symptoms 
simulating hypoglycemia.  Those occurring from 1 to 3 hours 
after eating usually present definite manifestations of 
hypoglycemia.  38 C.F.R. § 4.111 (2004).

Old 38 C.F.R. § 4.112 (2000), weight loss, provides that 
minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Weight loss becomes of importance where there is appreciable 
loss which is sustained over a period of time.  In evaluating 
weight loss generally, consideration will be given not only 
to standard age, height, and weight tables, but also to the 
particular individual's predominant weight pattern as 
reflected by the records.  

Under new 38 C.F.R. § 4.112 (2004), the term substantial 
weight loss means a loss of greater than 20 percent of the 
individual's baseline weight, sustained for 3 months or 
longer.  The term minor weight loss means a weight loss of 10 
to 20 percent of the individual's baseline weight, sustained 
for 3 months or longer.  The term inability to gain weight 
means that there has been substantial weight loss with 
inability to regain it despite appropriate therapy.  Baseline 
weight means the average weight for the 2 year period 
preceding the onset of the disease.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System", do not lend themselves to separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding as outlined in 38 C.F.R. § 4.14.  
38 C.F.R. § 4.113 (2004).  

Ratings under Diagnostic Codes 7301 to 7339, inclusive, 7331, 
7342, and 7345 to 7348 inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
Diagnostic Code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2004).

Diagnostic Code 7305 provides:  A 60 percent rating for 
severe duodenal ulcer, with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  A 
40 percent rating for moderately severe duodenal ulcer, less 
than severe but with impairment of health manifested by 
anemia and weight loss; or with recurrent incapacitating 
episodes averaging 10 days or more in duration at least 4 or 
more times a year.  A 20 percent rating for moderate duodenal 
ulcer, with recurring episodes of severe symptoms 2 or 3 
times a year averaging 10 days in duration; or with 
continuous moderate manifestations. 

Under Diagnostic Code 7308, a 60 percent rating is warranted 
for severe postgastrectomy syndrome, associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia.  A 40 percent rating is warranted for moderate 
postgastrectomy syndromes, with less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  A 20 
percent rating is warranted for mild postgastrectomy 
syndromes, with infrequent episodes of epigastric distress 
with characteristic mild circulatory symptoms or continuous 
mild manifestations.  

Under Diagnostic Code 7348, vagotomy with pyloroplasty or 
gastroenterostomy, followed by demonstrably confirmative 
postoperative complications of stricture or continuing 
gastric retention warrants a 40 percent rating.  With 
symptoms and confirmed diagnosis of alkaline gastritis, or of 
confirmed persisting diarrhea, 30 percent; with recurrent 
ulcer with incomplete vagotomy, 20 percent.  NOTE: Rate 
recurrent ulcer following complete vagotomy under Diagnostic 
Code 7305, minimum rating 20 percent; and rate dumping 
syndrome under Diagnostic Code 7308.

Analysis

The veteran weighed 185 pounds in November 1951.  He had 
abdominal symptomatology in April and August 1955.  He had a 
vagotomy and pyloroplasty in April 1962.  

There is no evidence, during the course of the current claim, 
of the veteran weighing less than 185 pounds.  In December 
1993, a VA physician stated that his ideal weight was 194.  
He weighed 222 pounds in November 1991, 223 pounds in 
December 1993, 248 pounds in October 2002, and 215 pounds in 
May 2003.  His height was 74 7/8 inches in May 2003.  He has 
weighed more, during the entire rating period, than his 
baseline weight before the onset of the disease in service.  
We conclude that he has not had weight loss during the rating 
period.

The veteran claims that he has had anemia on and off over the 
years.  Review of the current records reveals no diagnosis of 
anemia.  His hematocrit was 49.7 in February 1992.  It was 
52.5 in September 1993, when the lab report indicated that 
the adult male range was from 40 to 54.  It was 47.6 during 
VA hospitalization from November to December 1993.  It was 45 
on VA examination in May 2003.  The veteran is not competent 
to indicate that he has anemia.  Espiritu, 2 Vet. App. 495; 
Grottveit, 5 Vet. App. 93.  There is no competent evidence of 
anemia.  His own assertion is unsupported and not competent.

Diagnostic Code 7305

The RO has rated the veteran under Diagnostic Code 7305, for 
duodenal ulcer.  

Under Diagnostic Code 7305, a 60 percent rating is warranted 
for severe duodenal ulcer, with pain only partially relieved 
by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  A 
40 percent rating is warranted for moderately severe duodenal 
ulcer, less than severe but with impairment of health 
manifested by anemia and weight loss; or with recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least 4 or more times a year.  A 20 percent rating is 
warranted for moderate duodenal ulcer, with recurring 
episodes of severe symptoms 2 or 3 times a year averaging 10 
days in duration; or with continuous moderate manifestations. 

A duodenal ulcer has not been diagnosed during the rating 
period.  There were no ulcer craters or filling defects along 
the greater or lesser curvatures on VA upper gastrointestinal 
series in November 1991.  An ulcer was not found on 
esophagogastroduodenoscopy in February 1992.  The report from 
then states that he was status post pyloroplasty and 
otherwise normal.  The VA examiner in May 2003 indicated that 
the veteran had a history of peptic ulcer disease.  We 
conclude that he does not have impairment of health 
manifested by anemia and weight loss.  We further conclude 
that he does not have recurrent incapacitating episodes 
averaging 10 days or more in duration at least 4 or more 
times a year as there is an absence of such evidence.  We 
conclude that his level of impairment is not more than that 
for a moderate duodenal ulcer and that he does not meet the 
criteria for a higher rating under Diagnostic Code 7305.

Diagnostic Code 7308

The veteran reports that he has nausea, sweating, circulatory 
disturbance after meals, diarrhea, and hypoglycemic symptoms, 
and that he has had weight loss and anemia on and off since 
he has had surgery for his ulcers.  

Under Diagnostic Code 7308, a 60 percent rating is warranted 
for severe postgastrectomy syndrome, associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia.  A 40 percent rating is warranted for moderate 
postgastrectomy syndromes, with less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  A 20 
percent rating is warranted for mild postgastrectomy 
syndromes, with infrequent episodes of epigastric distress 
with characteristic mild circulatory symptoms or continuous 
mild manifestations.  

The veteran does not have weight loss which is listed as a 
criteria for a 40 or 60 percent rating under Diagnostic Code 
7308, or anemia, which is listed as a criteria for a 60 
percent rating.

Circulatory disturbance after meals is not reported in any of 
the medical records or examination reports, nor are there any 
complaints of such from him in medical records.  He was in no 
acute distress on VA evaluation in April 1992 and on 
examination during hospitalization from November to December 
1993.  He denied dumping symptoms recently at the time of VA 
treatment in October 2002.  It was reported on VA examination 
in May 2003 that he was in no acute distress and that his 
cardiovascular system had a normal rate and rhythm.  Although 
the veteran reports that he has circulatory disturbance, his 
assertion is unsupported and less probative than the 
objective record.

Concerning nausea, he complained of a sick feeling in his 
stomach every morning in January 1992.  Additionally, during 
his hearing in December 1998, he testified that he takes 
measures to prevent burning in his stomach and that throws up 
bile at least 4 days a week.  We conclude that he has had 
nausea but that it is no more than mild.  He has been in no 
acute distress when clinically examined in April 1992, during 
the 1993 hospitalization, and on VA examination in May 2003.  

There is no evidence of sweating due to the service-connected 
disability.  It has not been reported by him to health care 
providers, and no health care provider has identified 
sweating.

According to the evidence, the veteran has diarrhea which is 
to some extent controlled by diet and medication.  In October 
1990, he reported that he had had it constantly since June.  
In January 1992, he reported watery stools twice a day.  He 
was taking Amphagel 2-3 times a day, and it helped with the 
burning.  He was not eating small meals.  Small meals and a 
liquid diet were advised.  In October 1993, he reported 
diarrhea after large meals and that the diarrhea was helped 
by Lomotil.  In September 2001, he reported that diarrhea was 
controlled with Pepto Bismol.

The veteran contends that he has hypoglycemic symptoms, but 
he is not competent to establish this fact.  Espiritu, 2 Vet. 
App. 495; Grottveit, 5 Vet. App. 93.  He has seen health care 
providers on a number of occasions for his disability, and no 
health care providers have reported that he has hypoglycemic 
symptoms.

The veteran has not claimed that he has malnutrition, and it 
is not reported in any of the current medical records.  
Rather, in December 1993, he was described as well nourished.  
We conclude that he does not have malnutrition.

In sum, there is evidence of mild nausea and mild diarrhea.  
However, evidence shows that he does not have weight loss, 
anemia, sweating, circulatory disturbance after meals, 
hypoglycemic symptoms, or malnutrition.  We find that the 
overall symptomatology present is consistent with no more 
than mild postgastrectomy syndrome.  The criteria for a 
higher rating under Diagnostic Code 7308 are not met.

Diagnostic Code 7348

Under Diagnostic Code 7348, vagotomy with pyloroplasty or 
gastroenterostomy, followed by demonstrably confirmative 
postoperative complications of stricture or continuing 
gastric retention warrants a 40 percent rating.  If there are 
symptoms and confirmed diagnosis of alkaline gastritis, or of 
confirmed persisting diarrhea, a 30 percent rating is 
warranted.  If there is a recurrent ulcer with incomplete 
vagotomy, a 20 percent rating is warranted.

Alkaline gastritis has not been reported as suspected and 
there is no confirmed diagnosis of alkaline gastritis, a 
criteria for a 30 percent rating.  Upper gastrointestinal 
series and esophagogastroduodenoscopy were conducted in 
November 1991 and February 1992 and an acute abdominal series 
was in May 2003, without the reports mentioning alkaline 
gastritis.  A gastric biopsy in April 1998 revealed chronic 
gastritis.  His pH was 1.0 at the time of the February 1992 
esophagogastroduodenoscopy. 

Confirmed persisting diarrhea is not present.  According to 
the evidence, the veteran has diarrhea which is to some 
extent controlled by diet and medication.  In October 1990, 
he reported that he had had it constantly since June.  In 
January 1992, he reported watery stools twice a day.  He was 
taking Amphagel 2-3 times a day, and it helped with the 
burning.  He was not eating small meals.  Small meals and a 
liquid diet were advised.  In October 1993, he reported 
diarrhea after large meals and that the diarrhea was helped 
by Lomotil.  In September 2001, he reported that diarrhea was 
controlled with Pepto Bismol.  We conclude that confirmed 
persisting diarrhea to satisfy the 30 percent requirement is 
not present.

A discussion of the whether the veteran satisfies the 
criteria for a 40 percent rating under Diagnostic Code 7348 
is necessary in light of the evidence.  The November 1991 VA 
upper gastrointestinal series with small bowel was consistent 
with a vagotomy.  The region of the duodenum showed what 
appeared to be a postoperative stricture in the region of the 
duodenal bulb.  The bulb had either been surgically removed 
or was deformed by the region of the stricture with 
poststenotic dilatation.  There was slow gastric emptying.  
The impression was postoperative stricture in the region of 
the pylorus/duodenum with poststenotic dilatation and 
deformity of the duodenal bulb.  However, an 
esophagogastroduodenoscopy was conducted in February 1992.  
The examiner stated that the pyloroplasty was wide open and 
patent and that there was no stricture.  

We conclude that the criteria for a 40 percent rating under 
Diagnostic Code 7348 are not met.  While postoperative 
stricture was suspected in November 1991, the 
esophagogastroduodenoscopy in February 1992 showed that it 
was not present.  Additionally, there was evidence of gastric 
slowing in the November 1991 report and the veteran's private 
physician in 1999 indicated that he has severe gastroparesis.  
However, the November 1991 upper gastrointestinal series and 
the February 1992 esophagogastroduodenoscopy did not find 
continuing gastric retention.  The February 1992 
esophagogastroduodenoscopy report states that he was status 
post pyloroplasty and otherwise normal.  We find that he does 
not have continuing gastric retention.  

In light of the above, neither a 30 nor a 40 percent rating 
under Diagnostic Code 7348 is warranted.  

Closing

The provisions of 38 C.F.R. § 4.114 indicate to elevate to 
the next higher evaluation when the severity of the overall 
disability warrants such evaluation.  Our review reflects 
that the veteran's weight has varied during this extensive 
rating period, and that his only baseline weight is 185 
pounds.  He has not had weight loss or anemia.  He has 
postoperative residuals.  There have been reports of 
inability to hold down food, vomiting, nausea, reflux, scant 
emesis on one occasion, and gastroparesis.  He has a history 
of diarrhea and has diarrhea when he eats large meals.  
Symptoms have been helped by treatment.  We acknowledge that 
severe gastroparesis were reported by Dr. R in April 1999, 
and that severe gastrointestinal problems were reported by 
the VA examiner in May 2003, but the statements are not as 
probative as the other treatment and examination reports.  
The findings and symptomatology that are shown warrant no 
more than a 20 percent rating.

We have reviewed the rating schedule and find that no other 
Diagnostic Code is appropriate. 

Preliminary review of the record reveals that while the RO 
did not expressly consider referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2004) for the claim on 
appeal.  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004) in 
the first instance.

However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board notes that the veteran 
stated in August 1997 that he was awarded Social Security 
Administration benefits.  Reports received from the SSA show 
that evidence of multiple disabilities were submitted to it.  
Marked interference with employment due to the 
service-connected disability at issue is not shown.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question. 
VAOPGCPREC. 6-96 (1996).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to a disability rating in excess of 20 percent 
for postoperative residuals of duodenal ulcer is denied.




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


